Citation Nr: 0740498	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1985 to May 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

After the case was certified on appeal, the veteran submitted 
additional evidence to the Board and waived his right to have 
this evidence initially considered by the RO.


REMAND

The veteran contends that he is entitled to increased ratings 
for his service-connected knee disabilities.  The Board finds 
that further development is required before the Board decides 
this appeal.  In this regard, the Board notes that the most 
recent VA examination of the veteran's knees was in March 
2004.  His representative contends that his bilateral knee 
disability has increased in severity since that examination.  
Moreover, the medical evidence shows that since the March 
2004 examination, the veteran has torn the medial meniscus of 
each knee and has undergone an arthroscopy of the right knee.  
Furthermore, the veteran has been diagnosed with bilateral 
osteoarthritis.  Accordingly, the Board concludes that the 
veteran should be afforded a new examination for his knee 
disabilities, as requested by his representative.

Furthermore, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with all required notice, to include notice 
concerning the effective-date element of the claims in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
etiology of the arthritis and meniscal 
tears of his knees and the extent of his 
service-connected bilateral knee 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  

With respect to each knee disorder found 
to be present, other than chondromalacia, 
the examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder is 
related to the veteran's military service 
or was caused or chronically worsened by 
his service-connected chondromalacia.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or subluxation of 
the knee.  The examiner should also 
determine if the knees lock and if so the 
frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability should 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.  If 
it is not feasible to express additional 
function impairment in terms of degrees 
of loss, the examiner should so state.
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  
The examiner should describe any surgical 
scars associated with the knees and 
specifically indicate whether there is 
objective evidence of pain, tenderness or 
instability of the scar.  Also, the 
examiner should provide the measurements 
of the scars.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected bilateral knee 
disability from those of any non service-
connected knee disability.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed must also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for arthritis and 
meniscal tears of the knees.  It should 
also inform the veteran of his appellate 
rights with respect to this decision.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


